Dear Mr. Crum:
You have requested an opinion from the Attorney General's office asking if Acts 779 and 781 of the 1991 Louisiana Legislative Session should be read together or if the last Act passed by the legislature amends the prior Act.
You correctly stated that both Acts 779 and 781 amended and re-enacted R.S. 17:444.  However, Act 781 did not delete B (3)(c)(IV) contained in Act 779.  Regarding R.S. 17:444, Act 779 enacted B (3)(a) and (c), including B (3)(c)(IV).  Act 781 enacted section B(3) and B(4).  The language in section B(4) was enacted as a separate subparagraph to amend the statute and was not intended to delete the provisions contained in B(3)(c)(IV) of Act 779.
Under Louisiana law, R.S. 24:252 authorizes the Louisiana Law Institute to incorporate the texts of legislative acts into the Revised Statutes.  After reviewing the two Acts, the Louisiana Law Institute determined that certain language in Act 779 also appeared in Act 781 and was therefore duplicative. A decision was made to consolidate the two Acts.  Through renumbering and redesignation, the contents of both Acts appear in the amended version of R.S. 17:444.  Subparagraphs B(3)(a) and B(3)(c) as amended by Act 779 have been redesignated as subparagraphs B(4)(a) and B(4)(c).  Also, subparagraph B(4)(b) was printed as amended by Act 781.
Certain language appearing in Act 781 is not included in R.S.17:444.  This statute has not been challenged as being inconsistent with the legislative enactments.  Presently, R.S.17:444 is the statutory authority interpreting "Promotions to and employment into positions of higher salary and tenure."
Should you need further assistance, please do not hesitate to contact our office.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: GLENN R. DUCOTE Assistant Attorney General
GRD/djd 0575l